 In the Matter of AMERICANLAUNDRY MACHINERY COMPANY, EM-PLOYERandOPTICAL AND INSTRUMENTWORKERS ORGANIZING COM-MITTEE,C. I.O.,PETITIONERCase No. 3-RC-164.-Decided February 10, 1949DECISIONANDORDERUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board. In view of the actionherein taken, the hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers. *The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.The labor organization involved claims to represent employees ofthe Employer.The Petitioner herein is the same petitioner involved inMatter ofAmerican Optical Company.-Because the Congress of IndustrialOrganizations is not in compliance with Section 9 (f), (g), and (h)of the Act, and in accordance with the principle announced in theAmerican Opticalcase,we find that the Board lacks the power toinvestigate the question concerning representation raised herein bythe Petitioner.Accordingly, we shall dismiss the petition.ORDERIT IS HEREBY ORDERED that the petition for the investigation of rep-resentatives of employees of American Laundry Machinery Company,Rochester,New York, filed by Optical and Instrument WorkersOrganizing Committee, C. I. 0., be, and it hereby is, dismissed.*Reynolds,Murdock, and Gray.1 81 N. L.R. B. 453.81 N. L.R. B., No. 97.534